DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHITIVELI et al (or hereinafter “Chi”) (US 20110004609) in view of  Holbrook et al (or hereinafter “Holbrook”) (  US 20070226640) and Pal et al (or hereinafter “Pal”) (US 20200081891).
As to claim 1, Chi teaches a computer-implemented method for combining visualizations in a business analytic application (fig. 4), the computer-implemented method comprising: 
“responsive to receiving a plurality of original visualizations from a user, creating, by one or more computer processors, one or more visualization groups” as responsive to receiving a plurality of documents from a user, creating, by the processor (paragraph 20), to identify relevant documents (paragraphs 39-43).  The relevant documents are not one or more visualization groups;
 “calculating, by the one or more computer processors, a strength score for each visualization group of the one or more visualization groups” as computing, by the processor (paragraph 20), a similarity score 160 for each of the 
 “responsive to the strength score for each visualization group of the one or more visualization groups meeting a minimum threshold score, generating, by the one or more computer processors, one or more recommended visualizations” as responsive to a similarity score as the strength score for each search result of search results meeting  threshold score e.g., below threshold score, to generate, by the processor (paragraph 20), improved search results e.g., documents that are re-ranked with  highest top ten percent of the similarity scores at the top of the search results (paragraphs 32, 44-46) that are represented to a user via an  graphical user interface.  A user may refine a search result by providing user feedback on one or more documents of the search results (paragraph 48);
“sending, by the one or more computer processors, the one or more recommended visualizations to the user” as outputting, by the processor (paragraph 20),  the improved search results for display on output device 116 (paragraphs 8, 37, 48).  The improved search results are represented as one or more recommended visualizations to the user.
Chi does not explicitly teach the claimed limitations:
one or more visualization groups; each visualization group of the one or more visualization groups;
wherein the one or more recommended visualizations are combinations of the plurality of original visualizations.

one or more visualization groups; each visualization group of the one or more visualization groups (as displaying one or more group categories; each visualization group category of the one or more visualization group categories: fig. 4, paragraphs 94-96);
“responsive to receiving a plurality of original visualizations from a user, creating, by one or more computer processors, one or more visualization groups” as responsive to receiving a plurality of various options 202, 203, 204 as a plurality of original visualization from a user (figs. 2, 4, paragraphs 86-87), displaying, by computer processor (paragraph 82), one or more group categories 402 as visualization groups (fig. 4, paragraphs 94-96);
“calculating, by the one or more computer processors, a strength score for each visualization group of the one or more visualization groups” as representing, by the computer processor (paragraph 82), a category member 402 having a web site’s relative rank number for each group category of one or more group categories 402 as each visualization group of the one or more visualization groups (figs. 3-4, paragraphs 94, 116).  The rank number is represented as a strength score;
“responsive to the strength score for each visualization group of the one or more visualization groups meeting a minimum threshold score, generating, by the one or more computer processors, one or more recommended visualizations” as responsive to selection of user icon 503 that includes rank number (fig. 5, paragraphs 94, 116) for visualization group 502 of one or more visualization groups 502 meeting the search query 201 (fig. 4, paragraph 86), generating, by the computer 
 “sending, by the one or more computer processors, the one or more recommended visualizations to the user” as displaying, by the processor (paragraph 82), the one or more recommended visualization 505 (fig. 5) to a user (paragraphs 100-101, 107).
Chi and Holbrook teaches a method for generating results based on user input.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Holbrook’s teaching to Chi’s system in order to enable the user to efficiently evaluate and review category groups, to provide access to a listing of all web sites in the entire web directory that fall within a particular category path, such as by the user selecting or clicking on the category path.
Pal teaches the claimed limitation:
“wherein the one or more recommended visualizations are combinations of the plurality of original visualizations” as reports in a preview that allow a user to preview are combinations of partial search results generated by the intermediary nodes and/or visualizations indicative of the combinations of the partial search results (paragraph 249).
Chi and Pal teaches a method for generating results based on user input.  These references are in the same field of application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pal’s teaching to Chi’s system in order to allow a user to preview the status of 
As to claims 7, 14, Chi, Holbrook and Pal teaches “wherein the threshold is received from the user” as the threshold is received from threshold manager 240 that is not the user (Chi: paragraphs 32, 33).  The quality of matching as threshold is received from a user (Holbrook: fig. 4, paragraph 87: Pal: paragraph 249).
Claim 8 has the same claimed limitation subject matter as discussed in claim 1. Thus, claim 8 is rejected under the same reason as discussed in claim 1. In addition, Chi, Pal and Holbrook teach computer program product for combining visualizations in a business analytic application, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to: (as media comprising instructions: Chi: paragraphs 17-18; Pal: paragraphs 189, 226, 231; Holbrook: paragraph 162).
Claim 15 has the same claimed limitation subject matter as discussed in claim 1. Thus, claim 15 is rejected under the same reason as discussed in claim 1. In addition, Chi, Pal and Holbrook teach a computer system for combining visualizations in a business analytic application, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions including .

Allowable Subject Matter
Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169